           Case 7:21-cv-04685-NSR Document 12 Filed 06/14/21 Page 1 of 1



                                  250 VESEY STREET • NEW YORK, NEW YORK 10281.1047

                                TELEPHONE: +1.212.326.3939 • FACSIMILE: +1.212.755.7306


                                                                                              Direct Number: (212) 326-3457
                                                                                                  jnorena@jonesday.com




                                                  June 14, 2021


BY ECF

Hon. Nelson S. Román
United States District Court
Southern District of New York
300 Quarropas St.
White Plains, NY 10601-4150

                Re:      Shaya Friedman v. SellersFunding Corp., and Experian Information
                         Solutions, Inc.
                         Case No. 7:21-cv-04685-NSR (S.D.N.Y.)
                         Experian’s Motion for Extension of Time to Respond to Complaint

Dear Judge Román:

        Defendant Experian Information Solutions, Inc. (“Experian”) requests a 30-day extension
of time to answer, move, or otherwise respond to the complaint, which would make the new
deadline July 23, 2021.

        The current deadline for Experian to respond to the complaint is June 23, 2021, based on
the date of service provided by Experian’s designated service of process agent. This is the first
request for an extension submitted by Experian. Counsel for plaintiff, Alain Cesar, consents to
the motion.

      Experian is requesting the extension so that it has time to collect and review initial
documents related to allegations in plaintiff’s complaint.

                                                            Respectfully submitted,

                                                            /s/ Joseph M. Norena

                                                            Joseph M. Norena

cc:      All counsel of record (by ECF)




AMSTERDAM • ATL ANTA • BEIJING • BOSTON • BRI SBANE • BRUSSE L S • CHICAGO • CLEVE L AND • COLUMBUS • DAL L AS • DETROIT
DUBAI • DÜSSELDORF • FRANKFUR T • HONG KONG • HOUSTON • IRVINE • LONDON • LOS ANGELES • MADRID • MELBOURNE
MEXICO CIT Y • MIAMI • MIL AN • MINNEAPOLIS • MOSCOW • MUNICH • NEW YORK • PARIS • PER TH • PITTSBURGH • SAN DIEGO
SAN FRANCISCO • SÃO PAULO • SAUDI ARABIA • SHANGHAI • SILICON VALLEY • SINGAPORE • SYDNEY • TAIPEI • TOKYO • WASHING TON
